Citation Nr: 1619902	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  10-17 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to December 1958.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran contends that he has a current right knee disorder that began during active duty service when he initially injured his knee while exercising.  He also contends that his service-connected left knee disability has aggravated his right knee disability.  The Veteran was provided with a VA medical examination dated in June 2013 where the examiner diagnosed degenerative joint disease of the right knee.  The examiner did not provide a medical opinion with respect to whether the Veteran's right knee disorder is related to service or is secondary to his service-connected left knee disability.  Based on the foregoing, the Veteran should be provided with a VA medical opinion.

Accordingly, the case is remanded for the following action:

1.  The electronic claims file must be provided to the June 2013 VA examiner to provide an addendum opinion, and the examiner must indicate that the claims file was reviewed.  If the examiner is unable or unavailable to provide the opinion, the claims must be provided to another examiner provide the ordered opinion.  An examination must only be conducted if the examiner determines it is necessary.  After a review of the evidence of record, to include consideration of the Veteran's statements, the examiner must furnish an opinion as to whether the diagnosed degenerative joint disease of the right knee is related to the Veteran's military service.  The examiner must also provide an opinion as to whether the Veteran's right knee disorder is proximately due to or aggravated to any degree, by the Veteran's service-connected left knee disorder.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  If an examination is deemed necessary, the RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

3.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

4.  Once the above actions have been completed, and any other development deemed necessary, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

